DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 11/29/2021 is/are being considered by the examiner.
Claims 1-20 are pending:


Response to Arguments
Applicant’s arguments and/or amendments, with respect to priority have been fully considered. 
Applicant asserts, page 10, that FR1853239 has “disclosed literally” the cited features of original claim 1 and applicant has included quotes from FR1853239 in French.
The office is not persuaded by the above as the office is not able to consider the portions of text that applicant asserts provides support as a certified translation has not been filed to support applicant’s assertion. 

Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are partially persuasive.  Some of the drawing objections of record has been withdrawn. 
The office notes that in particular the issue regarding reproduction characteristics of the drawings is maintained.



Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are mostly persuasive.  The majority of the 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by Hiester (US 2016/0215792) have been fully considered. 
Applicant asserts, page 13-14, that due to the amendments to claim 1 regarding further definement of the start and end points of H2 overcomes the application of Fig3 of Hiester.
The office is persuaded and withdraws the rejection of record of Hiester based on the embodiment as shown in Fig3.
Applicant asserts, page 14, that Hiester fails disclose that the deflectors 330/430 of Fig5/6 are formed integrally with shaft 240/250.
The office respectfully disagrees. Para17 explicitly discloses the deflectors being integrally formed with the shaft “in another embodiment according to any of the previous embodiments”, which includes the embodiment of Para12 that discloses the first/second deflector arrangement as best seen in Fig5. So while the office agrees that a stand-alone figure was not included in Hiester that shows the deflectors integral to the shaft; Hiester does explicitly disclose an embodiment that has the first/second deflector arrangement, as best seen in Fig5, that is integrally formed with the shaft.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Hiester (US 2016/0215792) and Charbonnelle (US 2016/0146045) have been fully considered.
The instant rejection of record is withdrawn due to the art rejection of record by Hiester of claim 1 being withdrawn as discussed above.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The disclosures of the prior-filed application, FR 1853239 and PCT/FR2019/050759, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 1
The effective filling date for claim 1 is considered as 10/06/2020 from instant Application 17/045,656, as discussed in the office action dated 08/27/2021.
Claims 2-19
The dependent claims each contain the limitations of the independent claim 1, and thus cannot have an effective filling date that is earlier than independent claim 1.
Therefore, the effective filling date for claim 2-19 is considered as 10/06/2020 from instant Application 17/045,656.
Claim 20
FR 1853239 does not disclose “the first radial dimension H being substantially equal to the second radial dimension H2” as the earliest support for the cited limitation comes from PCT/FR2019/050759 claims that H and H2 are “substantially equal” and the instant original specification discloses the same on P3L14 and P7L31.
Therefore, the effective filling date for claim 20 is considered as 04/02/2019 from PCT/FR2019/050759.


Drawings
The drawings are objected to because
Reproduction characteristics of the drawings are insufficiently dense, dark, thick, and well-defined and fail to be sufficiently distinguishable when scaled. See Rule 11.13 (a) and (c).
Fig1-5
Fig3
Reference character 19 missing lead line
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 12
L2, “the tubular element” lacks formal antecedent basis
Amend “the at least one tubular element”
Claim 20
L9,11, “the tubular element” lacks formal antecedent basis
Amend “the at least one tubular element”
L19, “the first radial dimension H” is a clear typo of, and will be read as, “the first radial dimension H1”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L16, limitation “substantially equal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what degree of variation from equal is or is not within the scope of substantially equal, as two of ordinary skill in the art could reasonably come to different determinations of scope as the claim language does not provide any guidance on determining the degree of variation, nor does the specification include such guidance.
Claim 6
L5, limitation “being closer” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is narrative in nature.
Amendment to “[[being]] is closer” would overcome the instant rejection
Claim 8
L2-3, limitation “a second annular wall” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is or is not part of the structure of “at least one annular wall” of Claim 1L7
Claim 15
L3, limitation “the at least one disk” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 18
L2, “the second annular wall” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
The office notes that claim 18 does not depend from claim 8.
Claim 20
L19, limitation “substantially equal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what degree of variation from equal is or is not within the scope of substantially equal, as two of ordinary skill in the art could reasonably come to different determinations of scope as the claim language does not provide any guidance on determining the degree of variation, nor does the specification include such guidance.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-10, 12-13, 15-20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiester (US 2016/0215792).
Claim 1
Hiester discloses: 
“An aircraft turbine engine (Fig1), comprising;
at least one tubular element (high/low shaft 40/50/240/250); and 
at least one rotor wheel (wheel arrangement best seen Fig2) extending around the at least one tubular element and comprising a first disk (disk 104) having an external periphery carrying an annular row of blades (blades 114), the first disk extending at a radial distance h1 from the at least one tubular element in such a way as to define an annular flow space for a cooling gas stream during operation (radial gap between inner hubs 106 and shaft, see flow arrows 118/218/418/518, see annotated Fig5 below), the at least one tubular element comprising at least one annular wall extending radially outwards (best seen Fig5, deflector 330 with deflector portions 342/372; Para17/12, deflector arms 342/372 are integrally formed with shaft 240/250) and configured to divert the cooling gas stream to pass radially between the first disk and the at least one annular wall (Fig5; Para12), the at least one annular wall comprising a first annular wall having a first radial dimension H1 (see annotated Fig5 below); 
wherein the first disk comprises a first central bulb (hub 106) comprising a first planar transversal wall facing the first annular wall the first planar transversal wall having a second radial dimension H2 extending from the at least one tubular element to a top radial edge of the first planar transversal wall (see annotated Fig5 below),
wherein the first radial dimension H1 is substantially equal to the second radial dimension H2 (see annotated Fig5 below, H1 and H2 are equal).

    PNG
    media_image1.png
    482
    578
    media_image1.png
    Greyscale

Claim 2
Hiester discloses: “The aircraft turbine engine according to claim 1, wherein the first annular wall is located downstream of the first disk with respect to a direction of flow of the cooling gas stream (Fig5, defector 342 is downstream of disk 304 with respect to the flow direction of flow arrows of Fig2).”
Claim 3
Hiester discloses: “The aircraft turbine engine according to claim 1, wherein the first annular space between the first disk and the at least one tubular element has the radial dimension h1 (see annotated Fig5 above) and in that the first radial dimension H1 (see annotated Fig5 above) greater than the radial distance h1 (see annotated Fig5 above).”
Claim 4
Hiester discloses: “The aircraft turbine engine according claim 1, wherein the annular flow space between the first disk and the at least one tubular element has the radial distance h1 (see annotated Fig5 below) and in that the first annular wall is located at a first axial distance J1 from the first disk (see annotated Fig3 below), wherein the first axial distance J1 is less than the radial distance h1 (see annotated Fig3 below).”

    PNG
    media_image2.png
    482
    508
    media_image2.png
    Greyscale

Claim 17
Hiester discloses: “The aircraft turbine engine according to claim 4, wherein the first axial distance J1 is between 1/10 and 1/4 of the second radial dimension H2 (best seen annotated Fig5s above).”
Claim 5
Hiester discloses: “The aircraft turbine engine according to claim 1, wherein the first annular wall is integrally formed with the at least one tubular element (Para17/12).”
Claim 6
Hiester discloses: “The turbine engine according to claim 1, wherein the at least one rotor wheel comprises at least two consecutive disks extending around the at least one tubular element (Fig2/5, four consecutive disks 104/304), the at least two consecutive disks comprising the first disk forming a first upstream disk and a second disk forming a downstream disk (Fig2/5, upstream disk two and downstream disk three), the first annular wall extending between the at least two consecutive disks (best seen Fig2/5, upstream deflector 342 is between the central two disks) being closer to the first upstream disk than to the downstream disk with respect to a direction of flow of the cooling gas stream (Fig2/5, upstream deflector 342 is closer to the disk two than disk three).”
Claim 7
Hiester discloses: “The aircraft turbine engine according to claim 6, wherein at least one second upstream disk extends upstream to the first upstream disk with respect to the direction of flow of the cooling gas stream (best seen Fig2, far left disk 104 aka disk one), the at least one second upstream disk extending at a third radial distance from the at least one tubular element greater than the radial distance h1 between the first upstream disk and the at least one tubular element (Fig2, far left disk 104 has a radial extension relative to shaft 40 that is greater than the region defined as distance h1 as best seen in the annotated Fig5 above).”
Claim 8
Hiester discloses: “The aircraft turbine engine according to claim 6, wherein the at least one tubular element further comprises a second annular wall extending radially outwards (Fig5, deflector 372) and configured to divert the cooling gas stream so that the cooling gas stream passes radially between the downstream disk and the second annular wall (Fig5; Para12).”
Claim 9
Hiester discloses: “The aircraft turbine engine according to claim 8, wherein the second annular wall (Fig5, deflector 372) extending between the at least two consecutive disks (Fig2/5, deflector 372 extends between disk two and three) is closer to the downstream disk than to the upstream disk with respect to the direction of flow of the cooling gas stream (Fig2/5, deflector 372 is closer to disk three than disk two).”
Claim 12
Hiester discloses: “The aircraft turbine engine according to claim 9, wherein the annular flow space between the downstream disk and the tubular element has a second radial distance h2 (see annotated Fig5 below) and wherein the second annular wall is arranged at a second axial distance J2 from the downstream disk (see annotated Fig5 below), wherein the second axial distance J2 is smaller than the second radial distance h2 (see annotated Fig5 below).”

    PNG
    media_image3.png
    482
    510
    media_image3.png
    Greyscale

Claim 13
Hiester discloses: “The aircraft turbine engine according to claim 12, wherein the second axial distance J2 is equal to or greater than a first axial distance J1 between the annular wall and the disk (Fig5, distances J1 and J2 are fairly disclosed to be equal).”

    PNG
    media_image4.png
    482
    466
    media_image4.png
    Greyscale

Claim 10
Hiester discloses: “The aircraft turbine engine according to claim 8, wherein the downstream disk comprises a second central bulb (Fig2/5, disk three 104/304 with hub 106) comprising a second planar transversal wall, the second annular wall having a fourth radial dimension H4 extending from the at least one tubular element second top radial edge of the second planar transversal wall (see annotated Fig5 below), wherein the fourth radial dimension H4 is equal to a third radial dimension H3 (see annotated Fig5 below).”

    PNG
    media_image5.png
    482
    510
    media_image5.png
    Greyscale

Claim 18
Hiester discloses: “The aircraft turbine engine according to claim 6, wherein the first annular wall and the second annular wall are arranged between the upstream disk and the downstream disk (best seen Fig2/5, deflector 342/372 are between the central two disks).”
Claim 19
Hiester discloses: “The aircraft turbine engine according to claim 18, wherein the first annular wall and the second annular wall are integrally formed with the at least one tubular element (Para17/12).”
Claim 15
Hiester discloses: “The aircraft turbine engine according to claim 1, wherein the at least one tubular element is part of a first rotating body (high/low shaft 40/50/240/250 is a first body), and the at least one disk is part of a second rotating body (disks 104/204 are a second body).”
Claim 16
Hiester discloses: “The aircraft turbine engine according to claim 1, wherein the first annular wall has a top end arranged radially outwardly from the at least one tubular element (Fig5, top end of deflector 342 is radially outward from shaft), the top end and the first top radial edge being aligned (best seen Fig5).”
Claim 20
Hiester discloses: 
“An aircraft turbine engine (Fig1), comprising;
at least one tubular element (high/low shaft 40/50/240/250) comprising a first annular wall (Fig5, deflector 342) which extends radially outwardly and having a first radial dimension H1 (see annotated Fig5), and a second annular wall (deflector 372) which extends radially outwardly and having a third radial dimension H3 (see annotated Fig5), wherein the first annular wall and the second annular wall are integrally formed with the at least one tubular element (Para17/12); and
at least one rotor wheel (wheel arrangement best seen Fig2) comprising at least two consecutive disks extending around the at least one tubular element (best seen Fig2, central disks two and three), the at least two consecutive disks comprising an upstream disk (upstream disk two) and a downstream disk (downstream disk three) each having an external periphery carrying an annular row of blades (blades 114),
wherein the upstream disk extends at a first radial distance h1 from the tubular element and defines an annular flow space for a cooling gas stream during operation (radial gap between inner hubs 106 and shaft, see flow arrows 118/218/418/518, see annotated Fig5 below), the downstream disk extending at a second radial distance h2 from the tubular element (see annotated Fig5 below), 
wherein the first annular wall is configured to divert the cooling gas stream to pass radially between the upstream disk and the first annular wall (Para12; flow arrows best seen Fig2), the second annular wall is configured to divert the cooling gas stream to pass radially between the second annular wall and the downstream disk (Para12), 
wherein the upstream disk comprises a first central bulb comprising a first planar transversal wall facing the first annular wall, the first planar transversal wall having a second radial dimension H2 extending from the tubular element to a top radial edge of the first planar transversal wall (see annotated Fig5 below), the first radial dimension H being substantially equal to the second radial dimension H2 (see annotated Fig5 below, H1 and H2 are equal), 
wherein first annular wall and the second annular wall are arranged between the upstream disk and the downstream disk (Fig2/5, deflectors 342/372 are located between upstream disk two and downstream disk three).

    PNG
    media_image1.png
    482
    578
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    482
    510
    media_image5.png
    Greyscale


    PNG
    media_image3.png
    482
    510
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiester (US 2016/0215792).
Claim 11
Hiester discloses the arrangement of claim 10.
Hiester is silent to the radial dimensions of deflector 342 and the corresponding radial dimensions upstream bulb being greater than that the radial dimensions of deflector 372 and the corresponding radial dimensions downstream bulb.
There are a finite number of identified predictable potential solutions for the relative radial arrangements between the upstream bulb/deflector and the downstream bulb/deflector; namely three. First, where the radial height of both the upstream bulb/deflector and the downstream bulb/deflector are equal, as explicitly shown in Hiester. Second, where the radial height of the upstream bulb/deflector is greater than that of the downstream bulb/deflector. Third, where the radial height of the upstream bulb/deflector is less than that of the downstream bulb/deflector.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to try each of the 3 potential solutions discussed above for the purpose of relatively matching the sizes of the deflectors to the corresponding rotor disk local geometry.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiester (US 2016/0215792), in view of Charbonnelle (US 2016/0146045).
Claim 14
Hiester discloses the arrangement of Claim 1.
Hiester is silent to the tubular element being a sleeve.
Charbonnelle teaches (Para8/37; Fig1, sleeve 27) that the gas turbine shafts have sleeves that provide thermal protection to the shaft due to the working heat environment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Hiester to include the sleeves of Charbonnelle in order to gain the advantage of thermal protection of the shaft due to the working heat environment of the shaft of Hiester.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,670,780 to Baxley: Baxley Fig2/3 is similar to applicant’s embodiment of Fig2-4

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799